DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and claims dependent thereon rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 1, the terms “substantially extended” and “substantially flexed" renders the claim indefinite because it is unclear what Applicant defines as substantial for either state in a subject’s arm. No description is given in the Specification for further clarify this limitation. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the 

Claim(s) 1, 2, and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasai et al (US 5,201,794) (“Kasai”) in view of Sciulli (US 5,487,738) and further in view of Kissinger et al (US 2017/0014060) (“Kissinger”).
Regarding Claim 1, while Kasai teaches an instrument used in collecting fluid samples from a subject using a needle (Abstract, Fig. 5, sampling needle 5), comprising:
A housing (Fig. 5, sampling base 2);
A linear actuator (Fig. 5, motor used to move holding body 3);
a switch configured to allow a user to engage the linear actuator such that one engagement of the switch by the user causes the linear actuator to move a defined distance (Col. 6, L. 16-25, “First, when the blood-collecting tube 20 in which the serum layer 100 has been produced by centrifugal separation is secured to the fixed portion 4, the holding body 3 is at rest (step S1) at the position of the broken line in the drawing until a start switch, not shown, is operated.” With Fig. 5 showing a controlled movement with a defined distance described from when the needle first contacts the sample to a depth within the sample to collect the desired amount) and configured such that the user can hold all or a portion of a housing of the instrument in a first hand and operate the switch with a second hand where the first hand is at the end of a substantially extended arm and the second hand is at the end of a substantially flexed arm (Examiner notes that placing a first hand on any portion of the sampling base 2 and a second hand on the switch should fulfill the claim limitations, and thus indicates that the instrument can be operated by two hands, and the flexing of the arm is intended use);
a first holder coupled to the linear actuator where the first holder is configured to accept the needle such that the movement of the linear actuator the defined distance moves the needle the defined distance (Col. 6, L. 26-50, “In any case, when the start of operation has been instructed, the program proceeds to step S2, at which a motor (not shown) is driven to move the 
a second holder coupled to the housing, where the second holder is configured to accept a portion of a sampling vial and where the second holder is held immobile relative to the needle such that, when the needle is inserted, a defined amount of the fluid sample is collected from the subject in the syringe barrel through the needle when the syringe plunger moves the defined distance (Fig. 5, Col. 6, L. 26-50), 
Kasai fails to teach the system using a syringe, the first holder holding a plunger of the syringe, the second holder holding the barrel of the syringe and the needle being held immobile at the bottom of the barrel of syringe relative to the linear actuator.
However Sciulli teaches an instrument used in collecting fluid samples from a subject using a syringe comprising a plunger, barrel, and a needle (Abstract, Figs. 1-2, hypodermic syringe comprising a plunger 36, barrel / container 14, needle 22), the instrument comprising: 
A housing (Fig. 1, holder 60 and reciprocable platform 80);
a linear actuator to move a defined distance (Col. 3, L. 24-31, plunger of a needle also acts as a linear actuator);
a first holder coupled to the linear actuator where the first holder is configured to accept a portion of the syringe plunger such that the movement of the linear actuator the defined distance moves the syringe plunger the defined distance (Fig. 1, “The platform also has an 
a second holder coupled to the housing, where the second holder is configured to accept a portion of the syringe barrel and where the second holder is held immobile relative to the plunger such that, when the needle is inserted within the body of the subject, a defined amount of the fluid sample is collected from the subject in the syringe barrel through the needle when the syringe plunger moves the defined distance (Fig. 1, reciprocable platform’s distal end 84 is the second holder coupled to the syringe housing, configured to accept a portion of the syringe barrel, and where the second holder is held immobile relative to the plunger such that when the needle is inserted, a defined amount of fluid sample is collected as controlled by the proximal end 82, inserting needle into vial or subject body is intended use).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to consider replacing the held needle and vial in the controlled sampling of Kasai with the held syringe and barrel of Sciulli as a simple substitution of one form of controlling the sampling apparatus relative to the sample for another form of controlling the sampling apparatus relative to the sample to obtain predictable results of moving the sampling apparatus a defined distance to get a controlled amount of a desired sample.  Furthermore, placing a syringe in a holder and moving it’s a barrel a predetermined distance to receive a predetermined sample amount is further recognized in the art (Kissinger: Fig. 7, Abstract, [0113] “A predetermined amount of sample is collected in first sample vessel 124A by moving plunger 30 of pump 26 a predetermined distance.” syringe pump 26 controlled by linear actuator / syringe mechanism 32 on plunger 30).
Regarding Claim 2, Kasai, Sciulli and Kissinger teach the instrument of claim 1, and Kasai further teaches the instrument comprising an electrical power source (See Claim 1 Rejection, the use of a motor necessitates an electrical power source).
Regarding Claim 4, Kasai, Sciulli and Kissinger teach the instrument of claim 1 where the switch engages the linear actuator through a mechanical cable release, an electrical cable, or an infrared beam (See Claim 1 Rejection, linear actuator moved by motor, which must be connected to the switch by an electrical cable).  
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasai in view of Sciulli and further in view of Kissinger and further in view of Osborn, III et al (US 2007/0027667) (“Osborn”) and further in view of Bagwan et al (US 2016/0081674) (“Bagwan”).
Regarding Claim 3, while Kasai, Sciulli and Kissinger teach the instrument of claim 1, and Kasai further teaches the switch controls a motor (Col. 6, L. 52-62), their combined efforts fail to teach where the linear actuator comprises a worm gear, lead screw, or ball screw and where the switch controls a stepper motor, servo motor, or DC motor.  
However Osborn teaches a syringe based system (Abstract, [0037]) wherein motor-based movement is accomplished by a stepper motor ([0037]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention for the motor of Kasai to be a stepper motor as taught by Osborn as the application of a known technique to a known device ready for improvement to yield predictable results. 
Yet their combined efforts fail to teach where the linear actuator comprises a worm gear, lead screw, or ball screw.
However Bagwan teaches a needle assembly (Abstract) wherein a ball screw drive unit enables movement of the needle ([0061]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention for the threaded rod of Sciulli to be performed by a ball screw drive . 
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasai in view of Sciulli and further in view of Kissinger and further in view of Kang et al (US 2015/0297404) (“Kang”).
Regarding Claim 7, Kasai, Sciulli and Kissinger teach the instrument of claim 1, their combined efforts fail to teach where the instrument weighs 50 g or less.  
However Kang teaches a needle system (Abstract) comprising a motor and syringe needle where the system weighs about 50 g ([0066]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention for needle system of Kasai, Sciulli and Kissinger to weigh 50 g or less as taught by Kang as the application of a known technique for setting a needle system weight to a known needle system ready for improvement to yield predictable results of providing a sufficient configuration for gathering a sample. 
Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasai in view of Sciulli and further in view of Kissinger and further in view of Ericson (US 2008/0086045).
Regarding Claim 8, Kasai, Sciulli and Kissinger teach the instrument of claim 1, their combined efforts fail to teach where the defined amount of fluid sample is 5 μL - 50 μL.  
However Ericson teaches a subject fluid collector (Abstract) wherein a sample collected may be between 5 μL - 50 μL ([0113]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention for needle system of Kasai, Sciulli and Kissinger to collect a sample of between 5 μL - 50 μL as taught by Ericson as the application of a known technique 
Regarding Claim 9, Kasai, Sciulli and Kissinger teach the instrument of claim 8, their combined efforts fail to teach where the defined amount of fluid sample is 10 μL - 30 μL.  
  However Ericson teaches a subject fluid collector (Abstract) wherein a sample collected may be between 10 μL - 30 μL ([0113]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention for needle system of Kasai, Sciulli and Kissinger to collect a sample of between 10 μL - 30 μL as taught by Ericson as the application of a known technique for obtaining a subject body sample to a known needle system ready for improvement to yield predictable results of providing a sufficient configuration for gathering a sample. 
Claim(s) 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (US 2016/0287219) in view of Kasai and further in view of Sciulli and further in view of Kissinger.
	Regarding Claim 19, while Zhao teaches a method of collecting a sample comprising aqueous humor from an anterior chamber of an eye of a subject (Abstract, [0047], [0048]), the method comprising: 2Applicant's Ref.: 2230-2 
inserting a needle into the anterior chamber, where the needle is attached to a syringe ([0045], [0047], [0048]), Zhao fails to teach the syringe further comprising a barrel and a plunger, where the plunger of the syringe is held by the first holder of the instrument of claim 1 and where the barrel of the syringe is held by the second holder of the instrument of claim 1; 
engaging the switch of the instrument of claim 1, thereby collecting the sample comprising aqueous humor, wherein claim 1 states an instrument used in collecting fluid 
a housing; 
a linear actuator; 
a switch configured to allow a user to engage the linear actuator such that one engagement of the switch by the user causes the linear actuator to move a defined distance and configured such that the user can hold all or a portion of a housing of the instrument in a first hand and operate the switch with a second hand where the first hand is at the end of a substantially extended arm and the second hand is at the end of a substantially flexed arm; 
a first holder coupled to the linear actuator where the first holder is configured to accept a portion of the syringe plunger such that the movement of the linear actuator the defined distance moves the syringe plunger the defined distance; and 
a second holder coupled to the housing, where the second holder is configured to accept a portion of the syringe barrel and where the second holder is held immobile relative to the plunger such that, when the needle is inserted within the body of the subject, a defined amount of the fluid sample is collected from the subject in the syringe barrel through the needle when the syringe plunger moves the defined distance.
However the combination of Kasai, Sciulli and Kissinger teach the instrument of claim 1 to gather a specific amount of a fluid.
Specifically, Kasai teaches an instrument used in collecting fluid samples from a subject using a needle (Abstract, Fig. 5, sampling needle 5), comprising a housing, a linear actuator, a switch to engage the linear actuator, causing to move a defined distance (Fig. 5, sampling base 2 / housing, motor used to move holding body 3 / linear actuator, Col. 6, L. 16-25, “First, when the blood-collecting tube 20 in which the serum layer 100 has been produced by centrifugal separation is secured to the fixed portion 4, the holding body 
Sciulli teaches that a system for controlled sampling by a defined distance using a first and second holder can be specifically tailored for use with a syringe (Abstract, Figs. 1-2, hypodermic syringe comprising a plunger 36, barrel / container 14, needle 22, holder 60 and reciprocable platform 80, Col. 3, L. 24-31, plunger of a needle also acts as a linear actuator).
And Kissinger adds a secondary confirmation that controlled movement of a syringe by a predefined distance to receive a predetermined amount was known in the art (Fig. 7, Abstract, [0113] “A predetermined amount of sample is collected in first sample vessel 124A by moving plunger 30 of pump 26 a predetermined distance.” syringe pump 26 controlled by linear actuator / syringe mechanism 32 on plunger 30).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention that sampling at the eye of a subject as taught by Zhao requires strict control of the system because of the fragile nature of the organ. Therefore, a system with holders and actuators of a fluid sampler to insertion, the sampling process, and the sample amount. Kasai teaches that it is known in the art to perform controlled sampling using holders and motors to provide a carefully controlled sampling environment. One of ordinary skill in the art would understand that the controlled sampling of Kasai would prevent human error (e.g. penetrating too far, sampling an unnecessarily large 
Regarding Claim 20, Zhao, Kasai, Sciulli and Kissinger the method of claim 19 further comprising inserting the syringe into the instrument of claim 1 (See Claim 19 Rejection).
Regarding Claim 24, Zhao, Kasai, Sciulli and Kissinger the method of claim 19, further comprising removing the syringe from the instrument and resetting the first holder to a starting position (See Claim 19 Rejection, Sciulli’s utilization of the syringe after sample collection necessitates its removal, and the first holder would remain in its starting position).
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Kasai and further in view of Sciulli and further in view of Kissinger and further in view of Schweblin (US 4,639,248).
Regarding Claim 21, Zhao, Kasai, Sciulli and Kissinger teach the method of claim 19, their combined efforts fail to teach where the instrument is held by a first hand of a user and where the switch is operated by a second hand of the user.  
However Schweblin teaches a syringe system (Abstract) wherein a first hand holds an instrument and a second hand actuates the sampling (Col. 1, L. 40-51).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to perform the aqueous humor sampling with the system of Zhao, Kasai, Sciulli and Kissinger where the instrument is held by a first hand of a user and where the sampling mechanism is operated by a second hand of the user as taught by Schweblin as the application of a known technique for performing sampling to the known sampler of Zhao, Kasai, Sciulli and Kissinger ready for improvement to yield predictable results of standardization of the sampling for consistent results.
Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Kasai and further in view of Sciulli and further in view of Kissinger and further in view of Schweblin and further in view of Pearson (US 2014/0358039).
Regarding Claim 22, Zhao, Kasai, Sciulli and Kissinger teach the method of claim 21 where the second hand of the user is used to operate a slit lamp in addition to operating the switch.  
However Pearson teaches a tear duct monitoring system (Abstract) wherein the system comprises a first component corresponding to a slit lamp ([0034]) and a second component corresponding to a syringe system (Abstract) wherein the components may be controlled independently by hand ([0034] eye monitored by manual adaptation of system, [0022] syringe system may be hand-held).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to perform the aqueous humor sampling with the system of Zhao, Kasai, Sciulli and Kissinger where the instrument is held by a first hand of a user and where a slit lamp is operated by a second hand of the user as taught by Schweblin as a slit lamp enables eye examination, ensuring the syringe is properly placed.
Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Kasai and further in view of Sciulli and further in view of Kissinger and further in view of Chen et al (US 2002/0173516) (“Chen”).
Regarding Claim 23, Zhao, Kasai, Sciulli and Kissinger teach the method of claim 19, their combined efforts fail to teach the method further comprising engaging the switch a sufficient number of times to collect at least 100 μl of the sample.  
However Chen teaches an ocular disease testing technique (Abstract) wherein evaluation of treatment was done by collecting 1 ml sample of aqueous humor ([0041], [0042]).
.
Response to Arguments
Applicant’s amendments and arguments filed 1/26/2021 with respect to the 35 USC 103 rejection have been fully considered, but are not persuasive. Applicant argues that Sciulli is intended for sampling from a vial. Examiner notes that for claim 1, with the system claim, what is sampled is intended use. The holder system’s capability of measuring from a subject, where the subject to place in the vial’s position, indicates that the reference fulfills the claims. Nevertheless, a new ground(s) of rejection is made in view of Kasai, Sciulli, and Kissinger.
Applicant next argues that Manganini addition is not motivated as this device is not directed to finely detailed sample collection. Examiner notes that the finely detailed sample collection is taught by Sciulli. The addition of Manganini is to motivate a switch-based linear actuation of the plunger in Sciulli. Manganini’s limitations were meant to motivate automating one aspect of the teachings of Sciulli, a teaching one of ordinary skill in the art would be motivated to include, for convenience of the user. Nevertheless, the argument is moot because the new ground of rejection does not rely on the Manganini reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant further argues for claim 21 that Schweblin (cited as Zhao) describes limitations the invention is attempting to overcome. Examiner notes that the use of a single step sampling is taught by the combination of previous references of Sciulli and Manganini. However, there is not positive recitation that the hands are being used. One may consider staggered steps with one hand or multiple caregivers performing the tasks in Sciulli and Manganini. To that end, 
Applicant then argues for claim 22 that nothing in Pearson motivates combination with the prior references. Examiner respectfully disagrees. Zhao gives a desired monitoring environment. Sciulli and Manganini provides a very controlled sampling by actuation in a single direction. For these references to best work together, the invention must appropriately placed on the eye so that the linear actuation orients the needle within the aqueous humor of the eye. The addition of a component, such a slit lamp to examine the potential monitoring area enables one to judge appropriate placement of the controlled needle actuation system. Thus, one of ordinary skill in the art would want to include the teachings of Pearson.
Applicant finally argues for claim 23 that Chen does not refer to the overcome problems of the prior limitations. Examiner notes that the teachings for how those problems were overcome were taught by the previous references of Zhao, Sciulli, and Manganini, of controlled sample amount. The limitation in claim 23 indicated a certain amount to gather with the controlled sampling of Zhao, Sciulli, and Manganini. Thus one must consider why such an amount would be desired, i.e. what would motivate one of ordinary skill in the art to design the invention for this amount of sample. Chen provides a clear motivation, that this sample amount provides a sufficient sample for changes in the characteristics of the aqueous humor.
While the arguments of Claims 21-23 are not persuasive, Examiner has made a new rejection under Kasai, Sciulli, and Kissinger to provide a switch controlled sampling system that more closely reflects the intended invention for compact prosecution.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIRO H PORTILLO whose telephone number is (571)272-1073.  The examiner can normally be reached on M-F 9:00 am - 5:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 


/JAIRO H. PORTILLO/
Examiner
Art Unit 3791



/RAJEEV P SIRIPURAPU/Primary Examiner, Art Unit 3793